

THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF THIS DOCUMENT OR ANY
DOCUMENT WHICH CONSTITUTES SUBSTITUTE DOCUMENTATION THEREOF, INCLUDING WRITTEN
CONFIRMATIONS OR REFERENCES THERETO, INTO AUSTRIA AS WELL AS PRINTING OUT ANY
E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN AUSTRIA OR SENDING ANY
E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO
THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE IMPOSITION OF AUSTRIAN
STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS WELL AS ALL CERTIFIED
COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES THERETO OUTSIDE OF AUSTRIA AND
AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN
AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL
SIGNATURE WHICH REFERS TO THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE.
 
Austrian Gaming Industries GmbH
(Lender)


and


Octavian International Limited
(Company)


Loan Agreement


--------------------------------------------------------------------------------




THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF THIS DOCUMENT OR ANY
DOCUMENT WHICH CONSTITUTES SUBSTITUTE DOCUMENTATION THEREOF, INCLUDING WRITTEN
CONFIRMATIONS OR REFERENCES THERETO, INTO AUSTRIA AS WELL AS PRINTING OUT ANY
E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN AUSTRIA OR SENDING ANY
E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO
THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE IMPOSITION OF AUSTRIAN
STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS WELL AS ALL CERTIFIED
COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES THERETO OUTSIDE OF AUSTRIA AND
AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN
AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL
SIGNATURE WHICH REFERS TO THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE.


Contents
 
1
Definitions
1
     
2
Loan and Drawdown
1
     
3
Interest
2
     
4
Repayments
2
     
5
Payments
2
     
6
Default
2
     
7
Security
3
     
8
Remedies and Waivers
3
     
9
Assignment
3
     
10
Place of Performance
3
     
11
Stamp Duties
4
     
12
Governing Law and Dispute Resolution
4
     
13
Notices
4
     
Execution page [Important Note: To be executed outside of Austria]
6
   
Schedule 1
7
   
Schedule 2
8
   
Schedule 3
9


--------------------------------------------------------------------------------



THE TAKING OF THIS DOCUMENT OR ANY CERTIFIED COPY OF THIS DOCUMENT OR ANY
DOCUMENT WHICH CONSTITUTES SUBSTITUTE DOCUMENTATION THEREOF, INCLUDING WRITTEN
CONFIRMATIONS OR REFERENCES THERETO, INTO AUSTRIA AS WELL AS PRINTING OUT ANY
E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN AUSTRIA OR SENDING ANY
E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL SIGNATURE WHICH REFERS TO
THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE MAY CAUSE THE IMPOSITION OF AUSTRIAN
STAMP DUTY. ACCORDINGLY, KEEP THE ORIGINAL DOCUMENT AS WELL AS ALL CERTIFIED
COPIES THEREOF AND WRITTEN AND SIGNED REFERENCES THERETO OUTSIDE OF AUSTRIA AND
AVOID PRINTING OUT ANY E-MAIL COMMUNICATION WHICH REFERS TO THIS DOCUMENT IN
AUSTRIA OR SENDING ANY E-MAIL COMMUNICATION CARRYING AN ELECTRONIC OR DIGITAL
SIGNATURE WHICH REFERS TO THIS DOCUMENT TO AN AUSTRIAN ADDRESSEE.
 
Loan Agreement
 
Dated 31 August 2008
 
Between
 

(1)
Austrian Gaming Industries GmbH of Wiener Strasse 158, A-2352 Gumpoldskirchen,
Austria, FN 109445 z (Lender); and

 
(2)
Octavian International Limited registered in England and Wales with number
04185988 of Bury House, 1-3 Bury Street, Guildford (Company).

 
It is agreed as follows:
 
1
Definitions 

 
1.1
In this Agreement, the following definitions shall apply:

 
Business Day means any day on which the banks in Vienna are generally open for
business;
 
Escrow Agent means NCC Escrow International Limited, escrow agents with offices
in Manchester, England;
 
Encumbrance means any mortgage, charge, pledge, lien or any other security
interest;
 
Event of Default has the meaning given in clause 6;
 
IP Rights has the meaning set out in the Transfer Agreement
 
Loan has the meaning given in clause 2.1.
 
Materials has the meaning set out in the Transfer Agreement;
 
Products has the meaning set out in the Transfer Agreement; and
 
Transfer Agreement means the agreement relating to the rights of the Lender in
relation to the Products and Materials upon the occurrence of an Event of
Default and as set out in Schedule 1 to this Agreement.
 
2
Loan and Drawdown

 
2.1
Subject to clause 2.2, the Lender agrees to convert a sum of €8,000,000 of
outstanding trading debt owed by the Company to the Lender into a loan of
€8,000,000 made on the terms set out in this Agreement (the "Loan").

 
2.2
The Loan shall be conditional upon due execution of the Transfer Agreement and
deposit of the Materials with the Escrow Agent as set forth under the Transfer
Agreement. The conversion of the trading debt owed by the Company into the Loan
shall be effective upon (i) receipt by the Lender of a drawdown notice by the
Company in the form attached hereto as Schedule 3 and (ii) due execution of the
Transfer Agreement and deposit of the Materials with the Escrow Agent, whichever
is the later. Effective conversion of the trading debt shall be deemed to
constitute disbursement (Zuzählung) of the Loan.


--------------------------------------------------------------------------------



3
Interest

 
3.1
Interest shall accrue daily on the proportion of the Loan outstanding from time
to time in accordance with clause 3.2, from the date of this Agreement until the
Loan is repaid in full.

 
3.2
Interest shall be calculated annually at a rate of 3 months USD-Libor as
displayed for the relevant currency and for the relevant period on the
appropriate page of the Reuters screen plus 4 per cent on the principal amount
of the Loan (subject to a maximum cap on the interest rate of 8 per cent) and to
be paid in accordance with clause 4.

 
4
Repayments

 
4.1
The Loan shall be repayable by the Company in monthly instalments as set out in
Schedule 2 or as agreed from time to time between the Company and the Lender and
which shall be paid in accordance with clause 4.2.

 
4.2
Subject to clause 6 the Company will pay the instalments set out at clause 4.1
above together with all accrued but unpaid interest monthly in arrears
commencing on the last Business Day of the month of this Agreement and on the
last Business Day of each successive month thereafter until repayment in full
has been made. Payment shall be made subject to clause 10 to an account notified
in writing by the Lender to the Company.

 
4.3
The Company may, by giving the Lender prior written notice, prepay the Loan and
any accrued but unpaid interest at any time in whole or in part.

 
5
Payments

 
Unless required by law and unless the Company and the Lender agree otherwise,
all payments made by the Company hereunder shall be made free and clear of and
without any deduction for or on account of any tax, set-off or counterclaim.
 
6
Default

 
If, for any reason whatsoever, any of the following events (each an "Event of
Default") occurs:
 
6.1.1
the Company fails to pay when due any sum payable under this Agreement and such
failure is not rectified within 30 days of the due date for such payment; or

 
6.1.2
steps are taken for the winding-up or dissolution of the Company, the Company
becomes insolvent or is deemed unable to pay its debts within the meaning of
Section 123 of the Insolvency Act 1986; steps are taken by any person to appoint
an administrative or other receiver of the Company or any of its property or
assets; or steps are taken towards an application for an administration order in
relation to the Company; or

 
6.1.3
it becomes impossible or unlawful, in the reasonable opinion of the Lender, to
fulfil any of the obligations contained in this Agreement or for the Lender to
exercise any of the rights vested in it under this Agreement,

 
then the Lender (i) by notice in writing to the Company, may terminate the
obligations of the Lender under this Agreement and/or may declare the
outstanding amount of the Loan and all accrued but unpaid interest immediately
due and payable, at which time it shall become immediately due and payable; and
(ii) may exercise its rights under the Transfer Agreement.

2

--------------------------------------------------------------------------------


 
7
Security

 
7.1
As security for the payment of the Loan pursuant to this Agreement, the Company
undertakes simultaneously with execution of this Agreement and no later than
upon submitting the drawdown notice pursuant to clause 2.2, to:

 

 
(a)
enter into the Transfer Agreement and comply with all obligations set out
therein; and

 

 
(b)
enter into an agreement with an Austrian notary public acting as escrow agent
appointed by the Lender for the deposit of materials relating to the Products in
the form annexed to this Agreement.

 
7.2
The Company undertakes that it shall not, from the date of this Agreement until
repayment of the Loan (and all interest accrued thereon) in full in accordance
with the terms of this Agreement:

 

 
(a)
assign ownership of any of the IP Rights in the Products or Materials to any
person other than the Lender;

 

 
(b)
grant any licence or sub-licence of any IP Rights in the Products or Materials
to any person other than in the ordinary course of business or with the prior
written consent of the Lender; or

 

 
(c)
create or permit to subsist any Encumbrance over the IP Rights in the Products
or Materials other than pursuant to this Agreement and the Transfer Agreement or
otherwise to the Lender.

 
8
Remedies and Waivers

 
No failure to exercise, or any delay in exercising, any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy prevent any further exercise thereof or the
exercise of any other right or remedy. The rights and remedies herein provided
are cumulative and not exclusive of any rights or remedies provided by law.
 
9
Assignment

 
The Lender (but not the Company) may assign any of its rights under this
Agreement to any person.
 
10
Place of Performance

 
The Parties agree that that the exclusive place of performance (Erfüllungsort)
for all rights and obligations under this Agreement shall in any case be a place
outside the Republic of Austria, which especially means that all payment of
amounts under this Agreement shall be made from and to, respectively, a bank
account outside of the Republic of Austria. It is expressly agreed between the
Parties hereto that any performance within the Republic of Austria will not
establish Austria as the place of performance and shall be deemed not effective
with respect to any Party hereto. Further, the Parties agree that the fulfilment
of any contractual obligation under this Agreement within Austria does not
result in a discharge of debt.

3

--------------------------------------------------------------------------------


 
11
Stamp Duties

 
All stamp duties (Rechtsgeschäftsgebühren) arising out of or in connection with
this Agreement, if any, shall be solely borne and paid by the Company. The
Company shall indemnify and hold AGI and its advisers harmless from and against
any stamp duties payable by AGI or any of its advisers.
 
12
Governing Law and Dispute Resolution

 
This Agreement shall be governed by and construed in accordance with Austrian
law, with the exception of (i) the UN Sales Convention and (ii) the conflict of
law rules of Austrian private international law.
 
Any and all disputes arising out of or in connection with this Agreement,
including, without limitation, a dispute as to the conclusion, validity or
existence of this Agreement, shall be finally and exclusively resolved and
settled under the Rules of Arbitration and Conciliation of the International
Arbitral Centre of the Economic Chamber Austria in Vienna, Austria, as amended
from time to time (the "Vienna Rules"), by three arbitrators appointed in
accordance with these rules. The language of the arbitration shall be English.
The seat of the arbitration shall be Munich. Any award and/or final decision of
the arbitrators shall include a decision on costs, including, without
limitation, fees of counsel. Each of the Parties agrees not to resist the
enforcement of any arbitration award obtained in connection with this Agreement
other than as expressly permitted by the 1958 New York Convention on the
Recognition and Enforcement of Foreign Arbitration Awards.
 
Notwithstanding the foregoing, the Parties agree that, in addition to any and
all other remedies that may be available under this Agreement, each Party shall
be entitled to request injunctive relief or to initiate injunction proceedings
at the (ordinary) courts of competent jurisdiction.
 
13
Notices

 
Any notice(s) required or permitted in connection with this Agreement or by law
shall be given in writing by an authorized representative of the relevant Party
and shall be delivered by hand, sent to the recipient by certified or registered
mail or by international courier service (such as DHL, UPS or the like), or
facsimile transmission (with the original to follow within 5 Business Days) to
the address set forth below or an address to be provided by the relevant Party
(but in any case an address outside of Austria) in writing and by certified or
registered mail, postage prepaid, with reference to this Clause 13 to the other
Party. Any Notice shall be effective upon receipt and shall be deemed to have
been received:
 

 
§
at the time of delivery, if delivered by hand, registered or certified mail or
courier;

 

 
§
at the time of transmission in legible form, if delivered by fax.

 
If to the Borrower:
Octavian International Limited
Attn: Harmen Brenninkmeijer and Peter Moffitt
Bury House
1-3 Bury Street
Guildford Surrey GU2 4AW
United Kingdom
Fax: +44 (0) 1483 543 540

4

--------------------------------------------------------------------------------




If to the Lender:
Austrian Gaming Industries GmbH
c/o AGI Hungária
Emese Altusz
Attn: Peter Stein
9352 Veszkény
Hungary
Fax: +36 96 575 006


The Parties agree that notwithstanding any other provisions of this Agreement,
any communication to be made under or in connection with the Loan or this
Agreement shall be made to an address outside the Republic of Austria. The
foregoing sentence applies to any communication under or in connection made by
fax, electronic message, including in particular emails or attachments thereto,
or in any other written form relevant for purposes of the Austrian Stamp Duty
Act (GebG). In particular, no such communication shall be sent, read, brought,
transferred, saved or kept within the Republic of Austria at any time.


As witness the hands of the duly authorised representatives of the parties
hereto the day and year first before written.


[Remainder of this page intentionally left blank. Execution page follows
immediately.]

5

--------------------------------------------------------------------------------



Execution page [Important Note: To be executed outside of Austria]
 
Signed by [                         ]
 
)
   
duly authorised for and
 
)
   
on behalf of
 
)
   
AUSTRIAN GAMING
 
)
   
INDUSTRIES GmbH
 
)
 
                     
Signed by [                         ]
 
)
   
duly authorised for and
 
)
   
on behalf of
 
)
   
OCTAVIAN INTERNATIONAL
 
)
   
LIMITED
 
)
/s/ Harmen Brenninkmeijer
 


6

--------------------------------------------------------------------------------



Schedule 1
 
Intellectual Property Agreement

7

--------------------------------------------------------------------------------



Schedule 2
 
Instalments
 
48 equal instalments of €166.666,67 to be paid on the last Business Day of each
month commencing on 31.10.2008 and on the last Business Day of each successive
month thereafter until repayment in full has been made.

8

--------------------------------------------------------------------------------


 
Schedule 3 Drawdown Notice
 
From: Octavian International Limited
 
as Borrower
 
To: Austrian Gaming Industries GmbH
 
as Lender
 
Date: [●]
 
Loan Agreement dated [●] 2008 (Loan Agreement) between Octavian International
Limited, as Borrower, and, Austrian Gaming Industries GmbH, as Lender.
 
1
We refer to the Loan Agreement. Terms defined in the Loan Agreement (whether
directly or by incorporation therein) shall have the same respective meanings
when used in this notice.

 
2
We hereby give notice in accordance with the provisions of the Loan Agreement
that we wish an advance to be made as follows:

 
(a)
Amount:
€8,000,000
     
(b)
Currency:
Euros
     
(c)
Drawdown Date:
[●]

 
3
This notice is irrevocable.

 
4
The proceeds of this drawdown should be credited to such account as we shall
separately designate to you.

 
Yours faithfully
 

   
for and on behalf of
Octavian International Limited


9

--------------------------------------------------------------------------------


 